In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: October 29, 2014

* * * * * * *             *     *   *   *   *   * *       UNPUBLISHED
THOMAS WEIL,                                      *       No. 13-660V
                                                  *
                  Petitioner,                     *
                                                  *       Special Master Dorsey
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Reasonable Amount Requested to which
AND HUMAN SERVICES,                               *       Respondent Does not Object.
                                                  *
                  Respondent.                     *
                                                  *
*    *   *   *    *   *   *     *   *   *   *   * *

Sherry Kay Drew, McDowell & Drew, Ltd., Glenview, IL, for petitioner.
Lindsay Corliss, U.S. Department of Justice, Washington, DC, for respondent.

                          ATTORNEYS’ FEES AND COSTS DECISION1

        On September 10, 2013, Thomas Weil (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she developed Guillain-Barré Syndrome (“GBS”) as a result of receiving
an influenza (flu) vaccine on October 30, 2012. See Petition at 1-2. On April 24, 2014, a
decision was entered based on the parties’ stipulation awarding compensation to petitioner.

         On October 27, 2014, petitioner filed an application for attorney’s fees and costs

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                      1
requesting a total award to petitioner of attorneys’ fees and costs in the amount of $7,610.13. In
accordance with General Order #9, petitioner’s counsel represents that petitioner did not
personally advance any reimbursable costs in pursuit of his claim. On October 28, 2014, counsel
for respondent contacted the court via e-mail to state that respondent would not be filing an
objection to petitioner’s attorney’s fee and cost application and that respondent agrees that the
amount requested is not unreasonable. See Informal Communication docketed Oct. 29, 2014.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s application and respondent’s lack of
objection, the undersigned GRANTS the request for approval and payment of attorneys’ fees
and costs.

       Accordingly, an award should be made as follows:

       in the form of a check jointly payable to petitioner and to petitioner’s attorney, Sherry K.
       Drew, of McDowell & Drew, Ltd., in the amount of $7,610.13.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2